FILED
                             NOT FOR PUBLICATION                            MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICK ALLEN PLUMMER,                           No. 09-17667

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01630-ROS

  v.
                                                 MEMORANDUM *
MARICOPA COUNTY SUPERIOR
COURT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Patrick Allen Plummer appeals pro se from the district court’s judgment

dismissing his action challenging two state court decisions. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Rooker-Feldman doctrine, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003),

and for an abuse of discretion the denial of leave to amend, Chodos v. W. Publ’g

Co., 292 F.3d 992, 1003 (9th Cir. 2002). We affirm.

      The district court properly concluded that the Rooker-Feldman doctrine

barred the action because it is a “forbidden de facto appeal” of two state court

decisions and raises constitutional claims that are “inextricably intertwined” with

those prior state court decisions. See Noel, 341 F.3d at 1158; see also Bianchi v.

Rylaarsdam, 334 F.3d 895, 900 n.4 (9th Cir. 2003) (under the Rooker-

Feldman doctrine, “[i]t is immaterial that [the plaintiff] frames his federal

complaint as a constitutional challenge to the state courts’ decisions, rather than as

a direct appeal of those decisions”).

      The district court did not abuse its discretion by denying leave to file a third

amended complaint. See Chodos, 292 F.3d at 1003 (denial of leave to amend is

particularly appropriate where court previously permitted amendment).

      Plummer’s appeal of the denial of his motion for injunctive relief is moot.

See SEC v. Mount Vernon Mem’l Park, 664 F.2d 1358, 1361 (9th Cir. 1982) (futile

to review a district court’s ruling on a request for preliminary relief where the

district court has already issued a decision on the merits).

      Plummer’s remaining contentions are unpersuasive.


                                           2                                    09-17667
      We deny Plummer’s motions to supplement the record, his motion filed on

July 16, 2010 to dismiss claims, and the City of Phoenix’s motion for sanctions.

      AFFIRMED.




                                         3                                   09-17667